                                          Case 4:20-cv-01898-YGR Document 10 Filed 12/11/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         ANDRE KENNETH STUCKEY,
                                   7                                                        Case No. 20-cv-01898-YGR (PR)
                                                        Plaintiff,
                                   8                                                        ORDER STAYING ACTION AND
                                                  v.                                        REFERRING FOR SETTLEMENT
                                   9                                                        PROCEEDINGS; DIRECTIONS TO
                                         C. STURDEVANT,                                     CLERK
                                  10
                                                        Defendant.
                                  11

                                  12          The Court finds that this action should be referred to Magistrate Judge Robert M. Illman
Northern District of California
 United States District Court




                                  13   for settlement proceedings.1

                                  14          Accordingly, the Court hereby REFERS this case to Magistrate Judge Illman for settlement

                                  15   proceedings pursuant to the Pro Se Prisoner Mediation Program. Such proceedings shall take

                                  16   place within 120 days of the date this Order is filed, or as soon thereafter as Magistrate Judge

                                  17   Illman’s calendar will permit. Magistrate Judge Illman shall coordinate a place, time and date for

                                  18   one or more settlement conferences with all interested parties and/or their representatives and,

                                  19   within ten (10) days after the conclusion of all settlement proceedings, shall file with the Court a

                                  20

                                  21
                                              1
                                                 In Plaintiff’s other pending action, Stuckey v. Howard, Case No. 19-cv-03691-YGR (PR),
                                       Defendants’ attorney in that case, Deputy Attorney General Robert W. Henkels, states that
                                  22   Plaintiff has “several ongoing actions against the California Department of Corrections and
                                       Rehabilitation [(“CDCR”)] ongoing before this Court, and he has recently served settlement
                                  23   demands in each.” Dkt. 38 at 2 in Case No. 19-cv-03691-YGR (PR). Attorney Henkels adds that
                                       “[c]ounsel for defendants in three of those matters are working together to determine whether they
                                  24   may resolve all such cases in a global settlement.” Id. (citing Henkels Decl. ¶¶ 4-6); see Stuckey v.
                                       Howard, Case No. 19-cv-03691-YGR (PR), Stuckey v. Woods, Case No. 19-cv-03780-YGR (PR),
                                  25   Stuckey v. Knight, Case No. 19-cv-05460-YGR (PR). Attorney Henkels also notes that Plaintiff
                                       has filed other cases that are currently before this Court, including Stuckey v. Sturdevant, Case No.
                                  26   20-cv-01898-YGR (PR) and Stuckey v. CDCR, Case No. 20-cv-05886-YGR (PR). Henkels Decl.
                                       ¶ 4 in Case No. 19-cv-03691-YGR (PR). Attorney Henkels adds as follows: “Plaintiff has served
                                  27   settlement demands in [Howard], in Knight, and in Woods. After speaking with [Defendants’
                                       counsel in Plaintiff’s other matters], and with my supervisor, we believe it to be in the best
                                  28   interests of all parties and of the Court to make a concerted effort to see if we can resolve all the
                                       cases together through a global settlement process.” Id. ¶ 5.
                                          Case 4:20-cv-01898-YGR Document 10 Filed 12/11/20 Page 2 of 2




                                   1   report thereon.

                                   2          Magistrate Judge Illman is advised that the docket contains an October 30, 2020 Order of

                                   3   Service.

                                   4          In view of the referral, further proceedings in this case are hereby STAYED. The Clerk

                                   5   shall ADMINISTRATIVELY CLOSE this case until further order of the Court. If the case is not

                                   6   settled, the Court will enter a new scheduling order for further proceedings.

                                   7          IT IS SO ORDERED.

                                   8   Dated: 12/11/2020

                                   9                                                   ______________________________________
                                                                                       YVONNE GONZALEZ ROGERS
                                  10                                                   United States District Judge
                                  11
                                       cc: Magistrate Judge Robert M. Illman
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
